Case 6:20-cv-00474-ADA Document 85-13 Filed 03/17/21 Page 1 of 13




          EXHIBIT 13
                         Case 6:20-cv-00474-ADA Document 85-13 Filed 03/17/21 Page 2 of 13


                                                                                                                          search for patents | search for trademarks
                                                                                                                           Search our site                                     Go




PATENTS TRADEMARKS IP LAW & POLICY PRODUCTS & SERVICES INVENTORS NEWS & NOTICES FAQs ABOUT US

 Home Page     Patents   Patent Laws, Regulations, Policies & Procedures   Manual of Patent Examining Procedure    Chapter 2100     Section 2181


2101-2102-[Reserved]
                                                      2181 Identifying and Interpreting a 35 U.S.C. 112(f) or Pre-AIA 35
2103-Patent Examination Process                       U.S.C. 112, Sixth Paragraph Limitation [R-10.2019]
2104-Requirements of 35 U.S.C. 101                    This section sets forth guidelines for the examination of 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph,
                                                      "means or step plus function" limitations in a claim. Throughout this section, reference is made to 35 U.S.C. 112(f),
  2104.01-Barred by Atomic Energy Act
                                                      however the guidance is equally applicable to pre-AIA 35 U.S.C. 112, sixth paragraph.
2105-Patent Eligible Subject Matter — Living
                                                      The Court of Appeals for the Federal Circuit, in its en banc decision In re Donaldson Co., 16 F.3d 1189, 1194, 29 USPQ2d
Subject Matter
                                                      1845, 1850 (Fed. Cir. 1994), stated:
2106-Patent Subject Matter Eligibility
                                                           Per our holding, the "broadest reasonable interpretation" that an examiner may give means-plus-function language
  2106.01-[Reserved]                                       is that statutorily mandated in paragraph six. Accordingly, the PTO may not disregard the structure disclosed in the
  2106.02-[Reserved]                                       specification corresponding to such language when rendering a patentability determination.

  2106.03-Eligibility Step 1: The Four
  Categories of Statutory Subject Matter              In Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015) the court stated:

  2106.04-Eligibility Step 2A: Whether a Claim
  is Directed to a Judicial Exception                      [t]he standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a
                                                           sufficiently definite meaning as the name for structure.
    2106.04(a)-Abstract Ideas
      2106.04(a)(1)-Examples of Claims That           Therefore, the broadest reasonable interpretation of a claim limitation that invokes 35 U.S.C. 112(f) is the structure,
      Do Not Recite Abstract Ideas                    material or act described in the specification as performing the entire claimed function and equivalents to the disclosed
      2106.04(a)(2)-Abstract Idea Groupings           structure, material or act. As a result, section 112(f) limitations will, in some cases, be afforded a more narrow
                                                      interpretation than a limitation that is not crafted in "means plus function" format.
    2106.04(a)(3)-Tentative Abstract Ideas
                                                      I. DETERMINING WHETHER A CLAIM LIMITATION INVOKES 35 U.S.C. 112(f) or PRE-AIA 35 U.S.C. 112,
    2106.04(b)-Laws of Nature, Natural
                                                      SIXTH PARAGRAPH
    Phenomena & Products of Nature
                                                      The USPTO must apply 35 U.S.C. 112(f) in appropriate cases, and give claims their broadest reasonable interpretation
    2106.04(c)-The Markedly Different                 (BRI), in light of and consistent with the written description of the invention in the application. In determining the BRI,
    Characteristics Analysis                          examiners should establish the meaning of each claim term consistent with the specification as it would be interpreted by
    2106.04(d)-Integration of a Judicial              one of ordinary skill in the art, including identifying and construing functional claim limitations. If a claim limitation recites a
    Exception Into A Practical Application            term and associated functional language, the examiner should determine whether the claim limitation invokes 35 U.S.C.
      2106.04(d)(1)-Evaluating                        112(f). Application of 35 U.S.C. 112(f) is driven by the claim language, not by applicant’s intent or mere statements to
      Improvements in the Functioning of a            the contrary included in the specification or made during prosecution. See In re Donaldson Co., 16 F.3d at 1194, 29 USPQ2d
      Computer, or an Improvement to Any              at 1850 (stating that 35 U.S.C. 112, sixth paragraph "merely sets a limit on how broadly the PTO may construe means-
      Other Technology or Technical Field in          plus-function language under the rubric of reasonable interpretation’"). The Federal Circuit has held that applicants (and
      Step 2A Prong Two
                                                      reexamination patentees) before the USPTO have the opportunity and the obligation to define their inventions precisely
      2106.04(d)(2)-Particular Treatment and          during proceedings before the USPTO. See In re Morris, 127 F.3d 1048, 1056–57, 44 USPQ2d 1023, 1029–30 (Fed. Cir.
      Prophylaxis in Step 2A Prong Two                1997) (35 U.S.C. 112, second paragraph places the burden of precise claim drafting on the applicant); In re Zletz, 893
  2106.05-Eligibility Step 2B: Whether a Claim        F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (manner of claim interpretation that is used by courts in litigation is
  Amounts to Significantly More                       not the manner of claim interpretation that is applicable during prosecution of a pending application before the USPTO);
    2106.05(a)-Improvements to the                    Sage Prods., Inc. v. Devon Indus., Inc., 126 F.3d 1420, 1425, 44 USPQ2d 1103, 1107 (Fed. Cir. 1997) (patentee who had a
    Functioning of a Computer or To Any               clear opportunity to negotiate broader claims during prosecution but did not do so, may not seek to expand the claims
    Other Technology or Technical Field               through the doctrine of equivalents, for it is the patentee, not the public, who must bear the cost of failure to seek
    2106.05(b)-Particular Machine                     protection for this foreseeable alteration of its claimed structure).

    2106.05(c)-Particular Transformation              A claim limitation is presumed to invoke 35 U.S.C. 112(f) when it explicitly uses the term "means" or "step" and includes
                                                      functional language. The presumption that 35 U.S.C. 112(f) applies is overcome when the limitation further includes the
    2106.05(d)-Well-Understood, Routine,
    Conventional Activity                             structure, material or acts necessary to perform the recited function. See TriMed, Inc. v. Stryker Corp., 514 F.3d 1256,
                                                      1259-60, 85 USPQ2d 1787, 1789 (Fed. Cir. 2008) ("Sufficient structure exists when the claim language specifies the exact
    2106.05(e)-Other Meaningful Limitations           structure that performs the function in question without need to resort to other portions of the specification or extrinsic
    2106.05(f)-Mere Instructions To Apply An          evidence for an adequate understanding of the structure."); see also Altiris, Inc. v. Symantec Corp., 318 F.3d 1363, 1376,
    Exception                                         65 USPQ2d 1865, 1874 (Fed. Cir. 2003).
    2106.05(g)-Insignificant Extra-Solution
                                                      By contrast, a claim limitation that does not use the term "means" or "step" will trigger the rebuttable presumption that 35
    Activity
                                                      U.S.C. 112(f) does not apply. See, e.g., Phillips v. AWH Corp., 415 F.3d 1303, 1310, 75 USPQ2d 1321, 1324 (Fed. Cir.
    2106.05(h)-Field of Use and Technological         2005) (en banc); CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359, 1369, 62 USPQ2d 1658, 1664 (Fed. Cir. 2002);
    Environment
                                                      Personalized Media Commc’ns, LLC v. ITC, 161 F.3d 696, 703-04, 48 USPQ2d 1880, 1886–87 (Fed. Cir. 1998). Even in the
  2106.06-Streamlined Analysis                        face of this presumption, the examiner should nonetheless consider whether the presumption is overcome. The presumption
                                                      that 35 U.S.C. 112(f) does not apply to a claim limitation that does not use the term "means" is overcome when "the claim
    2106.06(a)-Eligibility is Self Evident
                                                      term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure for performing
    2106.06(b)-Clear Improvement to a                 that function.'" Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111 (Fed. Cir. 2015) (en banc) (quoting Watts v. XL Systems,
    Technology or to Computer Functionality
                        Case 6:20-cv-00474-ADA Document 85-13 Filed 03/17/21 Page 3 of 13
                                                 Inc., 232 F.3d 877, 880 (Fed. Cir. 2000); see also Personalized Media Communications, LLC v. International Trade
  2106.07-Formulating and Supporting             Commission, 161 F. 3d 696, 704 (Fed. Cir. 1998).
  Rejections For Lack Of Subject Matter
  Eligibility                                    Instead of using "means" in such cases, a substitute term acts as a generic placeholder for the term "means" and would not
    2106.07(a)-Formulating a Rejection For       be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function.
    Lack of Subject Matter Eligibility           "The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently
                                                 definite meaning as the name for structure." Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111; see also Greenberg v.
      2106.07(a)(1)-Form Paragraphs for use
      in Lack of Subject Matter Eligibility      Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583, 39 USPQ2d 1783, 1786 (Fed. Cir. 1996).
      Rejections
                                                 Accordingly, examiners will apply 35 U.S.C. 112(f) to a claim limitation if it meets the following 3-prong analysis:
    2106.07(b)-Evaluating Applicant's
    Response                                         (A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic
                                                     placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the
    2106.07(c)-Clarifying the Record
                                                     claimed function;
2107-Guidelines for Examination of                   (B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always
Applications for Compliance with the Utility         linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so
Requirement                                          that"; and
  2107.01-General Principles Governing Utility       (C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for
  Rejections                                         performing the claimed function.
  2107.02-Procedural Considerations Related      A determination that a claim is being interpreted according to 35 U.S.C. 112(f) should be expressly stated in the
  to Rejections for Lack of Utility              examiner’s Office action. If a claim limitation uses the term "means" or "step," but the examiner determines that either the
  2107.03-Special Considerations for Asserted    second prong or the third prong of the 3-prong analysis is not met, then in these situations, the examiner must include a
  Therapeutic or Pharmacological Utilities       statement in the Office action explaining the reasons why a claim limitation which uses the term "means" or "step" is not
                                                 being treated under 35 U.S.C. 112(f).
2108-[Reserved]
                                                 In response to the Office action that finds that 35 U.S.C. 112(f) is invoked, if applicant does not want to have the claim
2109-Inventorship                                limitation interpreted under 35 U.S.C. 112(f), applicant may: (1) present a sufficient showing to establish that the claim
                                                 limitation recites sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f);
2109.01-Joint Inventorship
                                                 or (2) amend the claim limitation in a way that avoids interpretation under 35 U.S.C. 112(f) (e.g., by reciting sufficient
2110-[Reserved]                                  structure to perform the claimed function).

                                                 In the event that it is unclear whether the claim limitation falls within the scope of 35 U.S.C. 112(f), a rejection under 35
2111-Claim Interpretation; Broadest
Reasonable Interpretation                        U.S.C. 112(b) may be appropriate.

  2111.01-Plain Meaning                          A.The Claim Limitation Uses the Term "Means" or "Step" or a Generic Placeholder (A Term That Is Simply A Substitute for
                                                 "Means")
  2111.02-Effect of Preamble                     With respect to the first prong of this analysis, a claim element that does not include the term "means" or "step" triggers a
  2111.03-Transitional Phrases                   rebuttable presumption that 35 U.S.C. 112(f) does not apply. When the claim limitation does not use the term "means,"
                                                 examiners should determine whether the presumption that 35 U.S.C. 112(f) does not apply is overcome. The presumption
  2111.04-"Adapted to," "Adapted for,"           may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term "means").
  "Wherein," "Whereby," and Contingent
  Clauses                                        The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for,"
                                                 "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for,"
  2111.05-Functional and Nonfunctional           "machine for," or "system for."Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed.
  Descriptive Material
                                                 Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006);
2112-Requirements of Rejection Based on          Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-
Inherency; Burden of Proof                       1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). Note that there is no fixed list of generic placeholders that always result in
                                                 35 U.S.C. 112(f) interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f)
  2112.01-Composition, Product, and
  Apparatus Claims                               interpretation. Every case will turn on its own unique set of facts.

  2112.02-Process Claims                         The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently
                                                 definite meaning as the name for structure." Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349, 115 USPQ2d 1105, 1111
2113-Product-by-Process Claims                   (Fed. Cir. 2015). The issue in Williamson was whether a "distributed learning control module" limitation in claims directed to
                                                 a distributed learning system should be interpreted as a means-plus-function limitation. See Williamson, 792 F.3d at 1347.
2114-Apparatus and Article Claims —
Functional Language                              The Federal Circuit concluded that ‘‘the ‘distributed learning control module’ limitation fails to recite sufficiently definite
                                                 structure and that the presumption against means-plus function claiming is rebutted." Id. at 1351. In support, the Federal
2115-Material or Article Worked Upon by          Circuit determined that "the word ‘module’ does not provide any indication of structure because it sets forth the same black
Apparatus                                        box recitation of structure for providing the same specified function as if the term ‘means’ had been used." Id. at 1350–51.

2116-[Reserved]                                  If persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as
                                                 the name for the structure that performs the function, even when the term covers a broad class of structures or identifies
  2116.01-Novel, Nonobvious Starting
  Material or End Product                        the structures by their function (e.g., "filters," "brakes," "clamp," "screwdriver," and "locks") 35 U.S.C. 112(f) will not
                                                 apply. Apex Inc. v. Raritan Computer, Inc., 325 F.3d 1364, 1372-73, 66 USPQ2d 1444, 1451-52 (Fed. Cir. 2003); CCS
2117-Markush Claims                              Fitness, 288 F.3d at 1369, 62 USPQ2d at 1664; Watts v. XL Sys. Inc., 232 F.3d 877, 880-81, 56 USPQ2d 1836, 1839 (Fed.
                                                 Cir. 2000); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1888; Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d
2118-2119-[Reserved]                             1580, 1583, 39 USPQ2d 1783, 1786 (Fed. Cir. 1996) ("Many devices take their names from the functions they perform.")
                                                 The term is not required to denote a specific structure or a precise physical structure to avoid the application of 35 U.S.C.
2120-Rejection on Prior Art
                                                 112(f). See Watts, 232 F.3d at 880, 56 USPQ2d at 1838; Inventio AG v. Thyssenkrupp Elevator Americas Corp., 649 F.3d
  2120.01-Rejections Under 35 U.S.C. 102(a)      1350, 99 USPQ2d 1112 (Fed. Cir. 2011) (holding that the claim terms "modernizing device" and "computing unit" when read
  (1) and (a)(2) and Pre-AIA 35 U.S.C.           in light of the specification connoted sufficient, definite structure to one of skill in the art to preclude application of 35
  102(a), (b), or (e): Printed Publication or    U.S.C. 112, sixth paragraph). The following are examples of structural terms that have been found not to invoke 35
  Patent
                                                 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, paragraph 6: "circuit," "detent mechanism," "digital detector," "reciprocating
  2120.02-Rejections Under 35 U.S.C. 102(a)      member," "connector assembly," "perforation," "sealingly connected joints," and "eyeglass hanger member." See Mass. Inst.
  (1) or Pre-AIA 35 U.S.C. 102(a) or (b):        of Tech., 462 F.3d at 1355-1356, 80 USPQ2d at 1332 (the court found the recitation of "aesthetic correction circuitry"
  Knowledge by Others, or Public Use, or On
  Sale                                           sufficient to avoid pre-AIA 35 U.S.C. 112, paragraph 6, treatment because the term circuit, combined with a description
                                                 of the function of the circuit, connoted sufficient structure to one of ordinary skill in the art.); Linear Tech. Corp. v. Impala
2121-Prior Art; General Level of Operability     Linear Corp., 379 F.3d 1311, 1321, 72 USPQ2d 1065, 1071 (Fed. Cir. 2004); Apex, 325 F.3d at 1373, 66 USPQ2d at 1452;
Required to Make a Prima Facie Case              Greenberg, 91 F.3d at 1583-84, 39 USPQ2d at 1786; Personalized Media, 161 F.3d at 704-05, 39 USPQ2d at 1786; CCS
                                                 Fitness, 288 F.3d at 1369-70, 62 USPQ2d at 1664-65; Cole v. Kimberly-Clark Corp., 102 F.3d 524, 531 (Fed. Cir. 1996);
                         Case 6:20-cv-00474-ADA Document 85-13 Filed 03/17/21 Page 4 of 13
  2121.01-Use of Prior Art in Rejections
  Where Operability is in Question                Watts, 232 F.3d at 881, 56 USPQ2d at 1839; Al-Site Corp. v. VSI Int’l, Inc., 174 F.3d 1308, 1318-19, 50 USPQ2d 1161,
                                                  1166-67 (Fed. Cir. 1999).
  2121.02-Compounds and Compositions —
  What Constitutes Enabling Prior Art             For a term to be considered a substitute for "means," and lack sufficient structure for performing the function, it must serve
  2121.03-Plant Genetics — What Constitutes       as a generic placeholder and thus not limit the scope of the claim to any specific manner or structure for performing the
  Enabling Prior Art                              claimed function. It is important to remember that there are no absolutes in the determination of terms used as a substitute
  2121.04-Apparatus and Articles — What           for "means" that serve as generic placeholders. The examiner must carefully consider the term in light of the specification
  Constitutes Enabling Prior Art                  and the commonly accepted meaning in the technological art. Every application will turn on its own facts.

2122-Discussion of Utility in the Prior Art       If the examiner has not interpreted a claim limitation as invoking 35 U.S.C. 112(f) and an applicant wishes to have the
                                                  claim limitation treated under 35 U.S.C. 112(f) applicant must either: (A) amend the claim to include the phrase "means"
2123-Rejection Over Prior Art’s Broad             or "step"; or (B) rebut the presumption that 35 U.S.C. 112(f) does not apply by showing that the claim limitation is written
Disclosure Instead of Preferred Embodiments       as a function to be performed and does not recite sufficient structure, material, or acts to perform that function. See Watts,
                                                  232 F.3d at 881, 56 USPQ2d at 1839 (Fed. Cir. 2000) (Claim limitations were held not to invoke 35 U.S.C. 112, sixth
2124-Exception to the Rule That the
Reference Must be Prior Art                       paragraph, because the absence of the term "means" raised the presumption that the limitations were not in means-plus-
                                                  function form and the applicant did not rebut that presumption.); see also Masco Corp. v. United States, 303 F.3d 1316,
  2124.01-Tax Strategies Deemed Within the        1327, 64 USPQ2d 1182, 1189 (Fed. Cir. 2002) ("[W]here a method claim does not contain the term ‘step[s] for,’ a limitation
  Prior Art
                                                  of that claim cannot be construed as a step-plus-function limitation without a showing that the limitation contains no act.").
2125-Drawings as Prior Art
                                                  Some of the following examples illustrate situations where the term "means" or "step" was not used but either the Board or
                                                  courts nevertheless determined that the claim limitation fell within the scope of 35 U.S.C. 112(f). Note that the examples
2126-Availability of a Document as a "Patent"
for Purposes of Rejection Under 35 U.S.C.         are fact specific and should not be applied as per se rules. See Signtech USA, Ltd. v. Vutek, Inc., 174 F.3d 1352, 1356, 50
102(a) or Pre-AIA 35 U.S.C. 102(a), (b), and      USPQ2d 1372, 1374–75 (Fed. Cir.1999) ("ink delivery means positioned on …" invokes 35 U.S.C. 112, sixth paragraph
(d)                                               since the phrase "ink delivery means" is equivalent to "means for ink delivery"); Seal-Flex, Inc. v. Athletic Track and Court
  2126.01-Date of Availability of a Patent as a   Construction, 172 F.3d 836, 850, 50 USPQ2d 1225, 1234 (Fed. Cir. 1999) (Rader, J., concurring) ("Claim elements without
  Reference                                       express step-plus-function language may nevertheless fall within Section 112, Para. 6 if they merely claim the underlying
                                                  function without recitation of acts for performing that function…. In general terms, the ‘underlying function’ of a method
  2126.02-Scope of Reference’s Disclosure
  Which Can Be Used to Reject Claims When         claim element corresponds to what that element ultimately accomplishes in relationship to what the other elements of the
  the Reference Is a "Patent" but Not a           claim and the claim as a whole accomplish. ‘Acts,’ on the other hand, correspond to how the function is accomplished…. If
  "Publication"                                   the claim element uses the phrase ‘step for,’ then Section 112, Para. 6 is presumed to apply…. On the other hand, the
                                                  term ‘step’ alone and the phrase ‘steps of’ tend to show that Section 112, Para. 6 does not govern that limitation.");
2127-Domestic and Foreign Patent
                                                  Personalized Media, 161 F.3d at 703–04, 48 USPQ2d at 1886–87 (Fed. Cir. 1998); Mas-Hamilton, 156 F.3d at 1213, 48
Applications as Prior Art
                                                  USPQ2d at 1016 (Fed. Cir. 1998) ("lever moving element for moving the lever" and "movable link member for holding the
2128-"Printed Publications" as Prior Art          lever…and for releasing the lever" were construed as means-plus-function limitations invoking 35 U.S.C. 112, sixth
                                                  paragraph since the claimed limitations were described in terms of their function rather than their mechanical structure);
  2128.01-Level of Public Accessibility           Ethicon, Inc. v. United States Surgical Corp., 135 F.3d 1456, 1463, 45 USPQ2d 1545, 1550 (Fed. Cir. 1998) ("use of the
  Required
                                                  word ‘means’ gives rise to a presumption that the inventor used the term advisedly to invoke the statutory mandates for
  2128.02-Date Publication Is Available as a      means-plus-function clauses") (quotation omitted). However, compare Al-Site Corp. v. VSI Int’l, Inc., 174 F.3d 1308, 1317-
  Reference                                       19, 50 USPQ2d 1161, 1166-67 (Fed. Cir. 1999) (holding that although the claim elements "eyeglass hanger member" and
                                                  "eyeglass contacting member" include a function, these claim elements do not invoke 35 U.S.C. 112, sixth paragraph
2129-Admissions as Prior Art
                                                  because the claims themselves contain sufficient structural limitations for performing these functions); O.I. Corp. v. Tekmar,
2130-[Reserved]                                   115 F.3d 1576, 1583, 42 USPQ2d 1777, 1782 (Fed. Cir. 1997) (method claim that paralleled means-plus-function apparatus
                                                  claim but lacked "step for" language did not invoke 35 U.S.C. 112, sixth paragraph).
2131-Anticipation — Application of 35 U.S.C.
102                                               When applicant uses the term "means" or "step" in the preamble, a rejection under 35 U.S.C. 112(b) may be appropriate
                                                  when it is unclear whether the preamble is reciting a means- (or step-) plus- function limitation or whether the preamble is
  2131.01-Multiple Reference 35 U.S.C. 102        merely stating the intended use of the claimed invention. When applicant merely states an intended use of the claimed
  Rejections
                                                  invention in the preamble (e.g., "A device for printing, comprising ..."), the examiner should not construe such language as
  2131.02-Genus-Species Situations                reciting a means-plus-function limitation.
  2131.03-Anticipation of Ranges
                                                  The examiner is reminded that, absent a determination that a claim limitation invokes 35 U.S.C. 112(f), the broadest
  2131.04-Secondary Considerations                reasonable interpretation will not be limited to "corresponding structure… and equivalents thereof." Morris, 127 F.3d at
                                                  1055, 44 USPQ2d at 1028 ("no comparable mandate in the patent statute that relates the claim scope of non-§ 112
  2131.05-Nonanalogous or Disparaging Prior
  Art                                             paragraph 6 claims to particular matter found in the specification").

2132-Pre-AIA 35 U.S.C. 102(a)                     B.The Term "Means" or "Step" or the Generic Placeholder Must Be Modified By Functional Language
                                                  With respect to the second prong of this analysis, it must be clear that the element in the claims is set forth, at least in part,
  2132.01-Overcoming a Pre-AIA 35 U.S.C.          by the function it performs as opposed to the specific structure, material, or acts that perform the function. See York Prod.,
  102(a) Rejection based on a Printed             Inc. v. Central Tractor Farm & Family Center, 99 F.3d 1568, 1574, 40 USPQ2d 1619, 1624 (Fed. Cir. 1996) (holding that a
  Publication or Patent
                                                  claim limitation containing the term "means" does not invoke pre-AIA 35 U.S.C. 112, sixth paragraph, if the claim
2133-Pre-AIA 35 U.S.C. 102(b)                     limitation does not link the term "means" to a specific function); Caterpillar Inc. v. Detroit Diesel Corp., 961 F.Supp. 1249,
                                                  1255, 41 USPQ2d 1876, 1882 (N.D. Ind. 1996) (stating that pre-AIA 35 U.S.C. 112, sixth paragraph, "applies to
  2133.01-Rejections of Continuation-In-Part      functional method claims where the element at issue sets forth a step for reaching a particular result, but not the specific
  (CIP) Applications
                                                  technique or procedure used to achieve the result."); O.I. Corp., 115 F.3d at 1582-83, 42 USPQ2d at 1782 (With respect to
  2133.02-Rejections Based on Publications        process claims, "[pre-AIA 35 U.S.C. 112, sixth paragraph] is implicated only when steps plus function without acts are
  and Patents                                     present…. If we were to construe every process claim containing steps described by an ‘ing’ verb, such as passing, heating,
    2133.02(a)-Overcoming a Pre-AIA 35            reacting, transferring, etc., into a step-plus-function, we would be limiting process claims in a manner never intended by
    U.S.C. 102(b) Rejection Based on a            Congress." (emphasis in original)); see also Baran v. Medical Device Techs., Inc., 616 F.3d 1309, 1317, 96 USPQ2d 1057,
    Printed Publication or Patent                 1063 (Fed. Cir. 2010) (the claimed function may include the functional language that precedes the phrase "means for.").
  2133.03-Rejections Based on "Public Use" or     However, "the fact that a particular mechanism…is defined in functional terms is not sufficient to convert a claim element
  "On Sale"                                       containing that term into a ‘means for performing a specified function’ within the meaning of section 112(6)." Greenberg
    2133.03(a)-"Public Use"                       v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583, 39 USPQ2d 1783, 1786 (Fed. Cir. 1996) ("detent mechanism" defined in
                                                  functional terms was not intended to invoke 35 U.S.C. 112, sixth paragraph); see also Al-Site Corp. v. VSI International
    2133.03(b)-"On Sale"                          Inc., 174 F.3d 1308, 1318, 50 USPQ2d 1161, 1166–67 (Fed. Cir. 1999) (although the claim elements "eyeglass hanger
    2133.03(c)-The "Invention"                    member" and "eyeglass contacting member" include a function, these claim elements do not invoke pre-AIA 35 U.S.C.
                                                  112, sixth paragraph, because the claims themselves contain sufficient structural limitations for performing those
    2133.03(d)-"In This Country"
                                                  functions). Also, a statement of function appearing only in the claim preamble is generally insufficient to invoke 35 U.S.C.
                       Case 6:20-cv-00474-ADA Document 85-13 Filed 03/17/21 Page 5 of 13
    2133.03(e)-Permitted Activity;              112(f). O.I. Corp., 115 F.3d at 1583, 42 USPQ2d at 1782 ("[A] statement in a preamble of a result that necessarily follows
    Experimental Use                            from performing a series of steps does not convert each of those steps into step- plus-function clauses. The steps of
      2133.03(e)(1)-Commercial Exploitation     ‘passing’ are not individually associated in the claims with functions performed by the steps of passing.").
      2133.03(e)(2)-Intent                      The mere use of the term "means" with no associated function rebuts the presumption that 35 U.S.C. 112(f) is invoked. A
      2133.03(e)(3)-"Completeness" of the       function must be recited within the claim limitation, but it is not necessary that a particular format be used. Typically, the
      Invention                                 claim limitation will use the linking word "for" to associate "means" or a generic placeholder with the function. However,
      2133.03(e)(4)-Factors Indicative of an    other linking words may be used, such as "so that" or "configured to", provided it is clear that the claim element is reciting a
      Experimental Purpose                      function. In certain circumstances, it is also not necessary to use a linking word if other words used with "means", or the
                                                generic placeholder, convey the function. Such words, however, cannot convey specific structure for performing the function
      2133.03(e)(5)-Experimentation and
      Degree of Supervision and Control         or the phrase will not be treated as invoking 35 U.S.C. 112(f). For example, "ink delivery means", "module configured to
                                                deliver ink" and "means for ink delivery" could all be interpreted as claim elements that invoke 35 U.S.C. 112(f). See
      2133.03(e)(6)-Permitted Experimental      Signtech USA, 174 F.3d at 1356.
      Activity and Testing
      2133.03(e)(7)-Activity of an              C.The Term "Means" or "Step" or the Generic Placeholder Must Not Be Modified By Sufficient Structure, Material, or Acts for
      Independent Third Party Inventor          Achieving the Specified Function
                                                With respect to the third prong of this analysis, the term "means" or "step" or the generic placeholder recited in the claim
2134-Pre-AIA 35 U.S.C. 102(c)                   must not be modified by sufficiently definite structure, material, or acts for achieving the specified function. See Seal-Flex,
                                                172 F.3d at 849, 50 USPQ2d at 1234 (Radar, J., concurring) ("Even when a claim element uses language that generally falls
2135-Pre-AIA 35 U.S.C. 102(d)                   under the step-plus-function format, however, [35 U.S.C.] 112 ¶ 6 still does not apply when the claim limitation itself
                                                recites sufficient acts for performing the specified function."); Envirco Corp. v. Clestra Cleanroom, Inc., 209 F.3d 1360,
  2135.01-The Four Requirements of Pre-AIA
                                                54 USPQ2d 1449 (Fed. Cir. 2000) (holding "second baffle means" does not invoke 35 U.S.C. 112, sixth paragraph, because
  35 U.S.C. 102(d)
                                                the word "baffle" itself imparts structure and the claim further recites the structure of the baffle); Rodime PLC v. Seagate
2136-Pre-AIA 35 U.S.C. 102(e)                   Technology, Inc., 174 F.3d 1294, 1303–04, 50 USPQ2d 1429, 1435–36 (Fed. Cir. 1999) (holding "positioning means for
                                                moving" does not invoke 35 U.S.C. 112, sixth paragraph, because the claim further provides a list of the structure
  2136.01-Status of Unpublished or Published
                                                underlying the means and the detailed recitation of the structure for performing the moving function removes this element
  as Redacted U.S. Application as a Reference
  Under Pre-AIA 35 U.S.C. 102(e)                from the purview of 35 U.S.C. 112, sixth paragraph); Cole v. Kimberly-Clark Corp., 102 F.3d 524, 531, 41 USPQ2d 1001,
                                                1006 (Fed. Cir. 1996) (holding "perforation means…for tearing" does not invoke 35 U.S.C. 112, sixth paragraph, because
  2136.02-Content of the Prior Art Available
                                                the claim describes the structure supporting the tearing function (i.e., perforation)). In other situations, the Federal Circuit
  Against the Claims
                                                has come to a different conclusion. See Unidynamics Corp. v. Automatic Prod. Int’l, 157 F.3d 1311, 1319, 48 USPQ2d 1099,
  2136.03-Critical Reference Date               1104 (Fed. Cir. 1998) (holding that "spring means" invokes 35 U.S.C. 112, sixth paragraph).
  2136.04-Different Inventive Entity; Meaning
  of "By Another"                               Examiners will apply 35 U.S.C. 112(f) to a claim limitation that uses the term "means" or generic placeholder associated
                                                with functional language, unless that term is (1) preceded by a structural modifier, defined in the specification as a
  2136.05-Overcoming a Rejection Under Pre-     particular structure or known by one skilled in the art, that denotes the type of structural device (e.g., "filters"), or (2)
  AIA 35 U.S.C. 102(e)
                                                otherwise modified by sufficient structure or material for achieving the claimed function. Similarly, examiners will apply 35
    2136.05(a)-Antedating a Pre-AIA 35          U.S.C. 112(f) to a claim limitation that uses the term "step for" unless that term is modified by sufficient acts for
    U.S.C. 102(e) Reference                     performing the claimed function.
    2136.05(b)-Showing The Reference Is
    Describing An Inventor's Or At Least One    A limitation will not invoke 35 U.S.C. 112(f) if there is a structural modifier that further describes the term "means" or the
    Joint Inventor's Own Work                   generic placeholder. For example, although a generic placeholder like "mechanism" standing alone may invoke 35 U.S.C.
                                                112(f) when coupled with a function, it will not invoke 35 U.S.C. 112(f) when it is preceded by a structural modifier (e.g.,
2137-Pre-AIA 35 U.S.C. 102(f)                   "detent mechanism"). Greenberg, 91 F.3d at 1583, 39 USPQ2d at 1786 (holding that the term "detent mechanism" did not
  2137.01-[Reserved]                            invoke 35 U.S.C. 112, sixth paragraph because the structural modifier "detent" denotes a type of structural device with a
                                                generally understood meaning in the mechanical arts). By contrast, a generic placeholder (e.g., "mechanism," "element,"
  2137.02-[Reserved]                            "member") coupled with a function may invoke 35 U.S.C. 112(f) when it is preceded by a non-structural modifier that
2138-Pre-AIA 35 U.S.C. 102(g)                   does not have any generally understood structural meaning in the art (e.g., "colorant selection mechanism," "lever moving
                                                element," or "movable link member"). See Massachusetts Inst. of Tech., 462 F.3d at 1354, 80 USPQ2d at 1231 (The claim
  2138.01-Interference Practice                 recited use of a colorant selection mechanism, to which the court performed a means-plus-function analysis under pre-AIA
  2138.02-"The Invention Was Made in This       35 U.S.C. 112, sixth paragraph. The court held that the term "colorant selection", which modifies the generic term
  Country"                                      "mechanism", was not defined in the specification, had no dictionary definition, nor any generally understood meaning in
                                                the art, the term does not connote sufficient structure to a person of ordinary skill in the art to avoid pre-AIA 35 U.S.C.
  2138.03-"By Another Who Has Not
  Abandoned, Suppressed, or Concealed It"       112, sixth paragraph treatment.); Mas-Hamilton, 156 F.3d at 1214-1215, 48 USPQ2d at 1017; see also Williamson v. Citrix
                                                Online, LLC, 792 F.3d 1339, 1351 (Fed. Cir. 2015) (determining that "[t]he prefix ‘distributed learning control’ does not
  2138.04-"Conception"                          impart any structural significance to the term [‘module’]").
  2138.05-"Reduction to Practice"
                                                To determine whether a word, term, or phrase coupled with a function denotes structure, examiners may check whether:
  2138.06-"Reasonable Diligence"                (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes
                                                structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a
2139-Rejections Under Pre-AIA 35 U.S.C. 102
                                                noun denoting structure; and/or (3) the prior art provides evidence that the term is an art-recognized structure to perform
  2139.01-Effective Filing Date of a Claimed    the claimed function. Ex parte Rodriguez, 92 USPQ2d 1395, 1404 (Bd. Pat. App. & Int. 2009) (precedential).
  Invention Under Pre-AIA 35 U.S.C. 102
                                                During examination, however, applicants have the opportunity and the obligation to define their inventions precisely,
  2139.02-Determining Whether To Apply Pre-
  AIA 35 U.S.C. 102(a), (b), or (e)             including whether a claim limitation invokes 35 U.S.C. 112(f). Thus, if the term "means" or "step" or a generic placeholder
                                                is modified by sufficient structure, material or acts for achieving the specified function, the USPTO will consider that
  2139.03-Form Paragraphs for Use in            presumption has been rebutted and will not apply 35 U.S.C. 112(f) until such modifying language is deleted from the
  Rejections Under Pre-AIA 35 U.S.C. 102
                                                claim limitation.
2140-[Reserved]
                                                It is necessary to decide on an element by element basis whether 35 U.S.C. 112(f) applies. Not all terms in a means-plus-
2141-Examination Guidelines for Determining     function or step-plus-function clause are limited to what is disclosed in the written description and equivalents thereof, since
Obviousness Under 35 U.S.C. 103                 35 U.S.C. 112(f) applies only to the interpretation of the means or step that performs the recited function. See, e.g., IMS
                                                Technology Inc. v. Haas Automation Inc., 206 F.3d 1422, 54 USPQ2d 1129 (Fed. Cir. 2000) (the term "data block" in the
  2141.01-Scope and Content of the Prior Art    phrase "means to sequentially display data block inquiries" was not the means that caused the sequential display, and its
    2141.01(a)-Analogous and Nonanalogous       meaning was not limited to the disclosed embodiment and equivalents thereof). Each claim must be independently reviewed
    Art                                         to determine the applicability of 35 U.S.C. 112(f) even where the application contains substantially similar process and
  2141.02-Differences Between Prior Art and     apparatus claims. O.I. Corp., 115 F.3d at 1583-1584, 42 USPQ2d at 1782 ("We understand that the steps in the method
  Claimed Invention                             claims are essentially in the same language as the limitations in the apparatus claim, albeit without the ‘means for’
                                                qualification…. Each claim must be independently reviewed in order to determine if it is subject to the requirements of
                        Case 6:20-cv-00474-ADA Document 85-13 Filed 03/17/21 Page 6 of 13
  2141.03-Level of Ordinary Skill in the Art
                                                  section 112, ¶ 6. Interpretation of claims would be confusing indeed if claims that are not means- or step- plus function
2142-Legal Concept of Prima Facie                 were to be interpreted as if they were, only because they use language similar to that used in other claims that are subject
Obviousness                                       to this provision.").

2143-Examples of Basic Requirements of a          II. DESCRIPTION NECESSARY TO SUPPORT A CLAIM LIMITATION WHICH INVOKES 35 U.S.C. 112(f) or Pre-
Prima Facie Case of Obviousness                   AIA 35 U.S.C. 112, SIXTH PARAGRAPH
                                                  35 U.S.C. 112(f) states that a claim limitation expressed in means- (or step-) plus-function language "shall be construed to
  2143.01-Suggestion or Motivation To Modify      cover the corresponding structure…described in the specification and equivalents thereof." "If one employs means plus
  the References
                                                  function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that
  2143.02-Reasonable Expectation of Success       language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out
  Is Required                                     and distinctly claim the invention as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-AIA section
  2143.03-All Claim Limitations Must Be           112]." In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc).
  Considered
                                                  A.The Corresponding Structure Must Be Disclosed In the Specification Itself in a Way That One Skilled In the Art Will
2144-Supporting a Rejection Under 35 U.S.C.       Understand What Structure Will Perform the Recited Function
103                                               The proper test for meeting the definiteness requirement is that the corresponding structure (or material or acts) of a
                                                  means- (or step-) plus-function limitation must be disclosed in the specification itself in a way that one skilled in the art will
  2144.01-Implicit Disclosure                     understand what structure (or material or acts) will perform the recited function. See Atmel Corp. v. Information Storage
  2144.02-Reliance on Scientific Theory           Devices, Inc., 198 F.3d 1374, 1381, 53 USPQ2d 1225, 1230 (Fed. Cir. 1999). In Atmel, the patentee claimed an apparatus
                                                  that included a "high voltage generating means" limitation, thereby invoking 35 U.S.C. 112, sixth paragraph. The
  2144.03-Reliance on Common Knowledge in
  the Art or "Well Known" Prior Art               specification incorporated by reference a non-patent document from a technical journal, which described a particular high
                                                  voltage generating circuit. The Federal Circuit concluded that the title of the article in the specification may, by itself, be
  2144.04-Legal Precedent as Source of            sufficient to indicate to one skilled in the art the precise structure of the means for performing the recited function, and it
  Supporting Rationale
                                                  remanded the case to the district court "to consider the knowledge of one skilled in the art that indicated, based on
  2144.05-Obviousness of Similar and              unrefuted testimony, that the specification disclosed sufficient structure corresponding to the high-voltage means
  Overlapping Ranges, Amounts, and                limitation." Id. at 1382, 53 USPQ2d at 1231.
  Proportions
  2144.06-Art Recognized Equivalence for the      If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the
  Same Purpose                                    requirements of 35 U.S.C. 112(b). The disclosure of the structure (or material or acts) may be implicit or inherent in the
                                                  specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the
  2144.07-Art Recognized Suitability for an
  Intended Purpose                                means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47,
                                                  42 USPQ2d 1881, 1885 (Fed. Cir. 1997). However, "[a] bare statement that known techniques or methods can be used does
  2144.08-Obviousness of Species When Prior       not disclose structure" in the context of a means plus function limitation. Biomedino, LLC v. Waters Technology Corp., 490
  Art Teaches Genus
                                                  F.3d 946, 952, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007) (Disclosure that an invention "may be controlled by known
  2144.09-Close Structural Similarity Between     differential pressure, valving and control equipment" was not a disclosure of any structure corresponding to the claimed
  Chemical Compounds (Homologs,                   "control means for operating [a] valving " and the claim was held indefinite). See also Budde v. Harley-Davidson, Inc., 250
  Analogues, Isomers)
                                                  F.3d 1369, 1376, 58 USPQ2d 1801, 1806 (Fed. Cir. 2001); Cardiac Pacemakers, Inc. v. St. Jude Med., Inc., 296 F.3d 1106,
2145-Consideration of Applicant’s Rebuttal        1115-18, 63 USPQ2d 1725, 1731-34 (Fed. Cir. 2002) (Court interpreted the language of the "third monitoring means for
Arguments                                         monitoring the ECG signal…for activating …" to require the same means to perform both functions and the only entity
                                                  referenced in the specification that could possibly perform both functions is the physician. The court held that excluding the
2146-Pre-AIA 35 U.S.C. 103(c)                     physician, no structure accomplishes the claimed dual functions. Because no structure disclosed in the embodiments of the
  2146.01-Prior Art Disqualification Under Pre-   invention actually performs the claimed dual functions, the specification lacks corresponding structure as required by 35
  AIA 35 U.S.C. 103(c)                            U.S.C. 112, sixth paragraph, and fails to comply with 35 U.S.C. 112, second paragraph.).

  2146.02-Establishing Common Ownership or        Whether a claim reciting an element in means- (or step-) plus-function language fails to comply with 35 U.S.C. 112(b) or
  Joint Research Agreement Under Pre-AIA 35
                                                  pre-AIA 35 U.S.C. 112, second paragraph, because the specification does not disclose adequate structure (or material or
  U.S.C. 103(c)
                                                  acts) for performing the recited function is closely related to the question of whether the specification meets the description
  2146.03-Examination Procedure With              requirement in 35 U.S.C. 112(a) or pre-AIA 35 U.S.C. 112, first paragraph. See In re Noll, 545 F.2d 141, 149, 191 USPQ
  Respect to Pre-AIA 35 U.S.C. 103(c)
                                                  721, 727 (CCPA 1976) (unless the means-plus-function language is itself unclear, a claim limitation written in means-plus-
    2146.03(a)-Provisional Rejection              function language meets the definiteness requirement in 35 U.S.C. 112, second paragraph, so long as the specification
    (Obviousness) Under 35 U.S.C. 103 Using       meets the written description requirement in 35 U.S.C. 112, first paragraph). In Aristocrat Techs. Australia PTY Ltd. v. Int’l
    Provisional Prior Art Under Pre-AIA 35
    U.S.C. 102(e)                                 Game Tech., 521 F.3d 1328, 1336-37, 86 USPQ2d 1235, 1242 (Fed. Cir. 2008), the court stated:

2147-Biotechnology Process Applications; Pre-         Enablement of a device requires only the disclosure of sufficient information so that a person of ordinary skill in the
AIA 35 U.S.C. 103(b)                                  art could make and use the device. A section 112[(f) or pre-AIA] paragraph 6 disclosure, however, serves the very
                                                      different purpose of limiting the scope of the claim to the particular structure disclosed, together with equivalents. …
2148-Form Paragraphs for Use in Rejections
                                                      For example, in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230]
Under Pre-AIA 35 U.S.C. 103
                                                      (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the
2149-[Reserved]                                       art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough
                                                      for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to
2150-Examination Guidelines for 35 U.S.C. 102         use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946,
and 103 as Amended by the First Inventor To           953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: "The inquiry is whether one of skill in the art
File Provisions of the Leahy-Smith America
                                                      would understand the specification itself to disclose a structure, not simply whether that person would be capable of
Invents Act
                                                      implementing that structure."
2151-Overview of the Changes to 35 U.S.C.
102 and 103 in the AIA                            The invocation of 35 U.S.C. 112(f) does not exempt an applicant from compliance with 35 U.S.C. 112(a) and 35 U.S.C.
                                                  112(b) or pre-AIA 35 U.S.C. 112, first and second paragraphs. See Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850; In
2152-Detailed Discussion of AIA 35 U.S.C.         re Knowlton, 481 F.2d 1357, 1366, 178 USPQ 486, 493 (CCPA 1973) ("[The sixth paragraph of section 112] cannot be read
102(a) and (b)
                                                  as creating an exception either to the description requirement of the first paragraph … or to the definiteness requirement
  2152.01-Effective Filing Date of the Claimed    found in the second paragraph of section 112. Means-plus-function language can be used in the claims, but the claims
  Invention                                       must still accurately define the invention.").
  2152.02-Prior Art Under AIA 35 U.S.C.
                                                  Under certain limited circumstances, the written description does not have to explicitly describe the structure (or material or
  102(a)(1) (Patented, Described in a Printed
  Publication, or in Public Use, on Sale, or      acts) corresponding to a means- (or step-) plus-function limitation to particularly point out and distinctly claim the invention
  Otherwise Available to the Public)              as required by 35 U.S.C. 112(b) or pre-AIA 35 U.S.C. 112, second paragraph. See Dossel, 115 F.3d at 946, 42 USPQ2d
    2152.02(a)-Patented                           at 1885. Under proper circumstances, drawings may provide a written description of an invention as required by 35 U.S.C.
                                                  112. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1565, 19 USPQ2d 1111, 1118 (Fed. Cir. 1991). Further, disclosure of
                        Case 6:20-cv-00474-ADA Document 85-13 Filed 03/17/21 Page 7 of 13
    2152.02(b)-Described in a Printed             structure corresponding to a means-plus-function limitation may be implicit in the written description if it would have been
    Publication
                                                  clear to those skilled in the art what structure must perform the function recited in the means-plus-function limitation. See
    2152.02(c)-In Public Use                      Atmel Corp. v. Information Storage Devices Inc., 198 F.3d 1374, 1379, 53 USPQ2d 1225, 1228 (Fed. Cir. 1999) (stating that
    2152.02(d)-On Sale                            the "one skilled in the art" analysis should apply in determining whether sufficient structure has been disclosed to support a
                                                  means-plus-function limitation); Dossel, 115 F.3d at 946–47, 42 USPQ2d at 1885 ("Clearly, a unit which receives digital
    2152.02(e)-Otherwise Available to the         data, performs complex mathematical computations and outputs the results to a display must be implemented by or on a
    Public
                                                  general or special purpose computer (although it is not clear why the written description does not simply state ‘computer’ or
    2152.02(f)-No Requirement of "By              some equivalent phrase).").
    Others"
                                                  A claim may also be indefinite when the 3-prong analysis for determining whether the claim limitation should be interpreted
  2152.03-Admissions
                                                  under 35 U.S.C. 112(f) is inconclusive because of ambiguous words in the claim. After taking into consideration the
  2152.04-The Meaning of "Disclosure"             language in the claims, the specification, and how those of ordinary skill in the art would understand the language in the
  2152.05-Determining Whether To Apply 35         claims in light of the disclosure, the examiner should make a determination regarding whether the words in the claim recite
  U.S.C. 102(a)(1) or 102(a)(2)                   sufficiently definite structure that performs the claimed function. If the applicant disagrees with the examiner’s
                                                  interpretation of the claim limitation, the applicant has the opportunity during the application process to present arguments,
  2152.06-Overcoming a 35 U.S.C. 102(a)(1)
  or 102(a)(2) Rejection Based on a Printed       and amend the claim if needed, to clarify whether 35 U.S.C. 112(f) applies.
  Publication or Patent
                                                  B.Computer-Implemented Means-Plus-Function Limitations
  2152.07-Form Paragraphs for Use in              For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing
  Rejections Under AIA 35 U.S.C. 102              the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b)(b). See Net MoneyIN, Inc. v.
                                                  Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939
2153-Prior Art Exceptions Under 35 U.S.C.
102(b)(1) to AIA 35 U.S.C. 102(a)(1)              (Fed. Cir. 2011) ("[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed
                                                  structure is not the general purpose computer, but rather that special purpose computer programmed to perform the
  2153.01-Prior Art Exception Under AIA 35        disclosed algorithm.’") (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed.
  U.S.C. 102(b)(1)(A) To AIA 35 U.S.C. 102(a)     Cir. 1999)).
  (1) (Grace Period Inventor Or Inventor-
  Originated Disclosure Exception)
                                                  In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has
    2153.01(a)-Grace Period Inventor              consistently required that the structure be more than simply a general purpose computer or microprocessor and that the
    Disclosure Exception                          specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675
    2153.01(b)-Grace Period Inventor-             F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.
    Originated Disclosure Exception
                                                  For a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f) the Federal Circuit has stated
  2153.02-Prior Art Exception Under AIA 35        that "a microprocessor can serve as structure for a computer-implemented function only where the claimed function is
  U.S.C. 102(b)(1)(B) to AIA 35 U.S.C. 102(a)
  (1) (Inventor Or Inventor-Originated Prior      ‘coextensive’ with a microprocessor itself." EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 622, citing In re
  Public Disclosure Exception)                    Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011). "‘It is only in the rare circumstances
                                                  where any general-purpose computer without any special programming can perform the function that an algorithm need not
2154-Provisions Pertaining to Subject Matter in   be disclosed.’" EON Corp., 785 F.3d at 621, quoting Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365 (Fed.
a U.S. Patent or Application Effectively Filed
                                                  Cir. 2012). "‘[S]pecial programming’ includes any functionality that is not ‘coextensive’ with a microprocessor or general
Before the Effective Filing Date of the Claimed
Invention                                         purpose computer." EON Corp., 785 F.3d at 623 (citations omitted). "Examples of such coextensive functions are ‘receiving’
                                                  data, ‘storing’ data, and ‘processing’ data—the only three functions on which the Katz court vacated the district court’s
  2154.01-Prior Art Under AIA 35 U.S.C.           decision and remanded for the district court to determine whether disclosure of a microprocessor was sufficient." Id. at 622.
  102(a)(2) "U.S. Patent Documents"
                                                  Thus, "[a] microprocessor or general purpose computer lends sufficient structure only to basic functions of a
    2154.01(a)-WIPO Published Applications        microprocessor. All other computer-implemented functions require disclosure of an algorithm." Id.
    2154.01(b)-Determining When Subject
                                                  To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose
    Matter Was Effectively Filed Under AIA 35
    U.S.C. 102(d)                                 computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328
                                                  at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f) claim limitation for a
    2154.01(c)-Requirement Of "Names
                                                  computer-implemented function must include the algorithm needed to transform the general purpose computer or
    Another Inventor"
                                                  microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV
    2154.01(d)-Provisional Rejections Under       Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d
    35 U.S.C. 102(a)(2); Reference Is a
                                                  1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general purpose computer
    Copending U.S. Patent Application
                                                  by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333,
  2154.02-Prior Art Exceptions Under 35           86 USPQ2d at 1239. Thus, the specification must sufficiently disclose an algorithm to transform a general purpose
  U.S.C. 102(b)(2) to AIA 35 U.S.C. 102(a)(2)     microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241. ("Aristocrat was not
    2154.02(a)-Prior Art Exception Under AIA      required to produce a listing of source code or a highly detailed description of the algorithm to be used to achieve the
    35 U.S.C. 102(b)(2)(A) to AIA 35 U.S.C.       claimed functions in order to satisfy 35 U.S.C. § 112 ¶ 6. It was required, however, to at least disclose the algorithm that
    102(a)(2) (Inventor-Originated Disclosure
                                                  transforms the general purpose microprocessor to a ‘special purpose computer programmed to perform the disclosed
    Exception)
                                                  algorithm.’" (quoting WMS Gaming, 184 F.3d at 1349, 51 USPQ2d at 1391.)) An algorithm is defined, for example, as "a
    2154.02(b)-Prior Art Exception Under AIA      finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary,
    35 U.S.C. 102(b)(2)(B) to AIA 35 U.S.C.
                                                  Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a
    102(a)(2) (Inventor or Inventor-
    Originated Prior Public Disclosure            mathematical formula, in prose, in a flow chart, or "in any other manner that provides sufficient structure." Finisar, 523 F.3d
    Exception)                                    at 1340, 86 USPQ2d at 1623; see also Intel Corp. v. VIA Techs., Inc., 319 F.3d 1357, 1366, 65 USPQ2d 1934, 1941 (Fed.
                                                  Cir. 2003); In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir.1997); Typhoon Touch Inc. v. Dell Inc.,
    2154.02(c)-Prior Art Exception Under AIA
    35 U.S.C. 102(b)(2)(C) to AIA 35 U.S.C.       659 F.3d 1376, 1385, 100 USPQ2d 1690, 1697 (Fed. Cir. 2011); In re Aoyama, 656 F.3d at 1306, 99 USPQ2d at 1945.
    102(a)(2) (Common Ownership or
    Obligation of Assignment)                     The Federal Circuit case law regarding special purpose computer-implemented means-plus-function claims is divided into
                                                  two distinct groups. The first group includes cases in which the specification discloses no algorithm, and the second group
2155-Use of Affidavits or Declarations Under      includes cases in which the specification does disclose an algorithm, but an issue exists as to whether the disclosure is
37 CFR 1.130 To Overcome Prior Art                adequate to perform the entire claimed function(s). The sufficiency of the algorithm is determined in view of what one of
Rejections
                                                  ordinary skill in the art would understand as sufficient to define the structure and make the boundaries of the claim
  2155.01-Showing That the Disclosure Was         understandable. See Noah, 675 F.3d at 1313, 102 USPQ2d at 1417.
  Made by the Inventor or a Joint Inventor
                                                  Accordingly, a rejection under 35 U.S.C. 112(b) or pre-AIA 35 U.S.C. 112, second paragraph is appropriate if the
  2155.02-Showing That the Subject Matter
  Disclosed Had Been Previously Publicly          specification discloses no corresponding algorithm associated with a computer or microprocessor. Aristocrat, 521 F.3d at
  Disclosed by the Inventor or a Joint            1337-38, 86 USPQ2d at 1242. For example, in Advanced Ground Information Systems, Inc. v. Life360, Inc., 830 F.3d 1341
  Inventor                                        (Fed. Cir. 2016), the Federal Circuit determined that the term "symbol generator" is a computer-implemented means-plus-
  2155.03-Showing That the Disclosure was         function limitation and that "[t]he specifications of the patents-in-suit do not disclose an operative algorithm for the claim
                         Case 6:20-cv-00474-ADA Document 85-13 Filed 03/17/21 Page 8 of 13
  Made, or That Subject Matter had Been           elements reciting ‘symbol generator.’" Id. at 1348-49. The Federal Circuit upheld the district court’s determination that the
  Previously Publicly Disclosed, by Another       term "symbol generator" is indefinite, observing that "although the district court recognized that the specification describes,
  Who Obtained the Subject Matter Disclosed       in general terms, that symbols are generated based on the latitude and longitude of the participants, it nonetheless
  Directly or Indirectly From the Inventor or a
  Joint Inventor                                  determined that the specification fails to disclose an algorithm or description as to how those symbols are actually
                                                  generated." Id. at 1349 (internal quotation marks and alterations omitted). See also, Blackboard, Inc. v. Desire2Learn, Inc.,
  2155.04-Enablement                              574 F.3d 1371, 1382-83 (Fed. Cir. 2009) (concluding that the description of a server computer’s "access control manager"
  2155.05-Who May File an Affidavit or            software feature was insufficient disclosure of corresponding structure to support the computer-implemented "means for
  Declaration Under 37 CFR 1.130                  assigning" limitation because "what the patent calls the ‘access control manager’ is simply an abstraction that describes the
  2155.06-Situations in Which an Affidavit or     function of controlling access to course materials … [b]ut how it does so is left undisclosed."); Aristocrat, 521 F.3d at 1334-
  Declaration Is Not Available                    35 (explaining that "the [patent’s] description of the embodiments is simply a description of the outcome of the claimed
                                                  functions, not a description of the structure, i.e., the computer programmed to execute a particular algorithm").
2156-Joint Research Agreements
                                                  Mere reference to a general purpose computer with appropriate programming without providing an explanation of the
2157-Improper Naming of Inventors                 appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific
                                                  software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35
2158-AIA 35 U.S.C. 103                            U.S.C. 112(b) or pre-AIA 35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar,
  2158.01-Form Paragraphs for Use in              523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a "bank computer"),
  Rejections Under AIA 35 U.S.C. 103              some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are
                                                  essentially a black box designed to perform the recited function, will not be sufficient because there must be some
2159-Applicability Date Provisions and            explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v.
Determining Whether an Application Is Subject
to the First Inventor To File Provisions of the   Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign,
AIA                                               Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06.

  2159.01-Applications Filed Before March 16,     If the specification explicitly discloses an algorithm, the sufficiency of the disclosure of the algorithm must be determined in
  2013                                            light of the level of ordinary skill in the art. Aristocrat, 521 F.3d at 1337, 86 USPQ2d at 1241; AllVoice Computing PLC v.
  2159.02-Applications Filed on or After March    Nuance Commc’ns, Inc., 504 F.3d 1236, 1245, 84 USPQ2d 1886, 1893 (Fed. Cir. 2007); Intel Corp., 319 F.3d at 1366-67, 65
  16, 2013                                        USPQ2d 1934, 1941 (knowledge of a person of ordinary skill in the art can be used to make clear how to implement a
                                                  disclosed algorithm). The examiner should determine whether one skilled in the art would know how to program the
  2159.03-Applications Subject to the AIA but
  Also Containing a Claimed Invention Having      computer to perform the necessary steps described in the specification (i.e., the invention is enabled), and that the inventor
  an Effective Filing Date Before March 16,       was in possession of the invention (i.e., the invention meets the written description requirement). Thus, the specification
  2013                                            must sufficiently disclose an algorithm to transform a general purpose microprocessor to a special purpose computer so that
  2159.04-Applicant Statement in Transition       a person of ordinary skill in the art can implement the disclosed algorithm to achieve the claimed function. Aristocrat, 521
  Applications Containing a Claimed Invention     F.3d at 1338, 86 USPQ2d at 1242.
  Having an Effective Filing Date on or After
  March 16, 2013                                  See Noah, 675 F.3d at 1319 (holding that "[c]omputer- implemented means-plus- function claims are indefinite unless the
                                                  specification discloses an algorithm to perform the function associated with the limitation[,]" and that "[w]hen the
2160-[Reserved]
                                                  specification discloses an algorithm that only accomplishes one of multiple identifiable functions performed by a means-plus-
                                                  function limitation, the specification is treated as if it disclosed no algorithm.").
2161-Three Separate Requirements for
Specification Under 35 U.S.C. 112(a) or Pre-
AIA 35 U.S.C. 112, First Paragraph                The sufficiency of the algorithm is determined in view of what one of ordinary skill in the art would understand as sufficient
                                                  to define the structure and make the boundaries of the claim understandable. For example, in Williamson, the Federal
  2161.01-Computer Programming, Computer          Circuit found that the term "distributed learning control module" is a means-plus- function limitation that performs three
  Implemented Inventions, and 35 U.S.C.           specialized functions (i.e., "receiving,", "relaying," and "coordinating"), which "must be implemented in a special purpose
  112(a) or Pre-AIA 35 U.S.C. 112, First
  Paragraph                                       computer." Williamson, 792 F.3d at 1351-52. The Federal Circuit explained that "[w]here there are multiple claimed
                                                  functions, as we have here, the [specification] must disclose adequate corresponding structure to perform a l of the claimed
2162-Policy Underlying 35 U.S.C. 112(a) or        functions." Id. Yet the Federal Circuit determined that the specification "fails to disclose any structure corresponding to the
Pre-AIA 35 U.S.C. 112, First Paragraph            ‘coordinating’ function." Id. at 1354. Specifically, the Federal Circuit found no "disclosure of an algorithm corresponding to
                                                  the claimed ‘coordinating’ function," concluding that the figures in the specification relied upon by patentee as disclosing the
2163-Guidelines for the Examination of Patent
Applications Under the 35 U.S.C. 112(a) or        required algorithm, instead describe "a presenter display interface" and not an algorithm corresponding to the claimed
Pre-AIA 35 U.S.C. 112, first paragraph,           "coordinating" function. Id. at 1353-54. Accordingly, the Federal Circuit affirmed the district court’s judgment that claims
"Written Description" Requirement                 containing the "distributed learning control module" limitation are invalid for indefiniteness under 35 U.S.C. 112(b). Id. at
                                                  1354.
  2163.01-Support for the Claimed Subject
  Matter in Disclosure
                                                  Similarly in Media Rights Technologies, Inc. v. Capital One Financial Corp., 800 F.3d 1366, 1374 (Fed. Cir. 2015), the
  2163.02-Standard for Determining                Federal Circuit determined that the term ‘‘compliance mechanism’’ is a means-plus-function limitation that performs four
  Compliance With the Written Description         computer implemented functions (i.e., "controlling data output by diverting a data pathway; monitoring the controlled data
  Requirement
                                                  pathway; managing an output path by diverting a data pathway; and stopping the play of media content"). The Federal
  2163.03-Typical Circumstances Where             Circuit determined "that the specification fails to adequately disclose the structure to perform all four of [the ‘compliance
  Adequate Written Description Issue Arises       mechanism’s’] functions" and affirmed the district court’s decision that the "compliance mechanism" limitation is indefinite.
  2163.04-Burden on the Examiner with             Id. at 1375. Specifically, the Federal Circuit found that "the specification fails to disclose an operative algorithm for both the
  Regard to the Written Description               ‘controlling data output’ and ‘managing output path’ functions[,]" which ‘‘both require diverting a data pathway[,]" because
  Requirement                                     the recited C++ source code in the specification "only returns various error messages" and "does not, accordingly, explain
  2163.05-Changes to the Scope of Claims          how to perform the diverting function[.]" Id. at 1374–75. "Additionally, the specification does not disclose sufficient
                                                  structure for the ‘monitoring’ function[,]" because the disclosed "set of rules . . . which the ‘copyright compliance
  2163.06-Relationship of Written Description
                                                  mechanism’ applies to monitor the data pathway to ensure there is no unauthorized recording of electronic media . . .
  Requirement to New Matter
                                                  provides no detail about the rules themselves or how the ‘copyright compliance mechanism’ determines whether the rules
  2163.07-Amendments to Application Which         are being enforced." Id. at 1375.
  Are Supported in the Original Description
    2163.07(a)-Inherent Function, Theory, or      In several Federal Circuit cases, the patentees argued that the requirement for the disclosure of an algorithm can be
    Advantage                                     avoided if one of ordinary skill in the art is capable of writing the software to convert a general purpose computer to a
                                                  special purpose computer to perform the claimed function. See, e.g., Blackboard, 574 F.3d at 1385, 91 USPQ2d at 1493;
    2163.07(b)-Incorporation by Reference
                                                  Biomedino, 490 F.3d at 952, 83 USPQ2d at 1123; Atmel Corp., 198 F.3d at 1380, 53 USPQ2d at 1229. Such argument was
2164-The Enablement Requirement                   found to be unpersuasive because the understanding of one skilled in the art does not relieve the patentee of the duty to
                                                  disclose sufficient structure to support means-plus-function claim terms. Blackboard, 574 F.3d at 1385, 91 USPQ2d at 1493
  2164.01-Test of Enablement                      ("A patentee cannot avoid providing specificity as to structure simply because someone of ordinary skill in the art would be
    2164.01(a)-Undue Experimentation              able to devise a means to perform the claimed function."); Atmel Corp., 198 F.3d at 1380, 53 USPQ2d at 1229 ("
    Factors                                       [C]onsideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing
                        Case 6:20-cv-00474-ADA Document 85-13 Filed 03/17/21 Page 9 of 13
    2164.01(b)-How to Make the Claimed            sufficient structure in the specification."). The specification must explicitly disclose the algorithm for performing the claimed
    Invention                                     function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm
                                                  which, by definition, must contain a sequence of steps. Blackboard, 574 F.3d at 1384, 91 USPQ2d at 1492 (stating that
    2164.01(c)-How to Use the Claimed
    Invention                                     language that simply describes the function to be performed describes an outcome, not a means for achieving that
                                                  outcome); Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002; see also Encyclopaedia Britannica, Inc. v.
  2164.02-Working Example                         Alpine Elecs., Inc., 355 Fed. App'x 389, 394-95 (Fed. Cir. 2009) (holding that implicit or inherent disclosure of a class of
  2164.03-Relationship of Predictability of the   algorithms for performing the claimed functions is not sufficient, and the purported "one-step" algorithm is not an algorithm
  Art and the Enablement Requirement              at all) (unpublished). EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623 (Fed. Cir. 2015) (disagreeing "that
  2164.04-Burden on the Examiner Under the        a microprocessor can serve as sufficient structure for a software function if a person of ordinary skill in the art could
  Enablement Requirement                          implement the software function"); Blackboard, 574 F.3d at 1385 (explaining that "[t]he fact that an ordinarily skilled artisan
                                                  might be able to design a program to create an access control list based on the system users’ predetermined roles goes to
  2164.05-Determination of Enablement
  Based on Evidence as a Whole                    enablement[,]" whereas "[t]he question before us is whether the specification contains a sufficiently precise description of
                                                  the ‘corresponding structure’ to satisfy [pre-AIA] section 112, paragraph 6, not whether a person of skill in the art could
    2164.05(a)-Specification Must Be Enabling     devise some means to carry out the recited function").
    as of the Filing Date
    2164.05(b)-Specification Must Be Enabling     Often the supporting disclosure for a computer-implemented invention discusses the implementation of the functionality of
    to Persons Skilled in the Art                 the invention through hardware, software, or a combination of both. In this situation, a question can arise as to which mode
                                                  of implementation supports the means-plus-function limitation. The language of 35 U.S.C. 112(f) requires that the recited
  2164.06-Quantity of Experimentation
                                                  "means" for performing the specified function shall be construed to cover the corresponding "structure or material"
    2164.06(a)-Examples of Enablement             described in the specification and equivalents thereof. Therefore, by choosing to use a means-plus-function limitation and
    Issues-Missing Information
                                                  invoke 35 U.S.C. 112(f) applicant limits that claim limitation to the disclosed structure, i.e., implementation by hardware or
    2164.06(b)-Examples of Enablement             the combination of hardware and software, and equivalents thereof. Therefore, the examiner should not construe the
    Issues — Biological and Chemical Cases        limitation as covering pure software implementation.
    2164.06(c)-Examples of Enablement
    Issues – Computer Programming Cases           However, if there is no corresponding structure disclosed in the specification (i.e., the limitation is only supported by
                                                  software and does not correspond to an algorithm and the computer or microprocessor programmed with the algorithm),
  2164.07-Relationship of Enablement              the limitation should be deemed indefinite as discussed above, and the claim should be rejected under 35 U.S.C. 112(b) or
  Requirement to Utility Requirement of 35
                                                  pre-AIA 35 U.S.C. 112, second paragraph. It is important to remember that claims must be interpreted as a whole; so, a
  U.S.C. 101
                                                  claim that includes a means-plus-function limitation that corresponds to software per se (and is thus indefinite for lacking
  2164.08-Enablement Commensurate in              structural support in the specification) is not necessarily directed as a whole to software per se unless the claim lacks other
  Scope With the Claims
                                                  structural limitations.
    2164.08(a)-Single Means Claim
                                                  As noted below in subsection III., if it is unclear whether there is sufficient supporting structure or whether the algorithm is
    2164.08(b)-Inoperative Subject Matter         adequate to perform the entire claimed function, it is appropriate to reject the claim under 35 U.S.C. 112(b) or pre-AIA
    2164.08(c)-Critical Feature Not Claimed       35 U.S.C. 112, second paragraph.

2165-The Best Mode Requirement                    When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35
                                                  U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the
  2165.01-Considerations Relevant to Best         specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a). See
  Mode
                                                  MPEP § 2163.03, subsection VI. Examiners should further consider whether the disclosure contains sufficient information
  2165.02-Best Mode Requirement Compared          regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the full scope of the
  to Enablement Requirement                       claimed invention in compliance with the enablement requirement of 35 U.S.C. 112(a). See MPEP § 2161.01, subsection
  2165.03-Requirements for Rejection for          III, and MPEP § 2164.08.
  Lack of Best Mode
                                                  C.The Supporting Disclosure Clearly Links or Associates the Disclosed Structure, Material, or Acts to the Claimed Function
  2165.04-Examples of Evidence of                 The structure disclosed in the written description of the specification is the corresponding structure only if the written
  Concealment
                                                  description of the specification or the prosecution history clearly links or associates that structure to the function recited
2166-Rejections Under 35 U.S.C. 112(a) or         in a means- (or step-) plus-function claim limitation under 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph.
Pre-AIA 35 U.S.C. 112, First Paragraph            See B. Braun Medical Inc., v. Abbott Laboratories, 124 F.3d 1419, 1424, 43 USPQ2d 1896, 1900 (Fed. Cir. 1997). The
                                                  requirement that a particular structure be clearly linked with the claimed function in order to qualify as corresponding
2167-2170-[Reserved]                              structure is the quid pro quo for the convenience of employing 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth
                                                  paragraph, and is also supported by the requirement of 35 U.S.C. 112(b) or pre-AIA 35 U.S.C. 112, second paragraph,
2171-Two Separate Requirements for Claims         that an invention must be particularly pointed out and distinctly claimed. See Medical Instrumentation & Diagnostics Corp. v.
Under 35 U.S.C. 112 (b) or Pre-AIA 35 U.S.C.
112, Second Paragraph                             Elekta AB, 344 F.3d 1205, 1211, 68 USPQ2d 1263, 1268. For a means- (or step-) plus- function claim limitation that invokes
                                                  35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph, a rejection under 35 U.S.C. 112(b) or pre-AIA 35 U.S.C.
2172-Subject Matter Which the Inventor or a       112, second paragraph, is appropriate if one of ordinary skill in the art cannot identify what structure, material, or acts
Joint Inventor Regards as The Invention           disclosed in the written description of the specification perform the claimed function.
  2172.01-Unclaimed Essential Matter              III. DETERMINING 35 U.S.C. 112(b) or Pre-AIA 35 U.S.C. 112 SECOND PARAGRAPH COMPLIANCE WHEN 35
                                                  U.S.C. 112(f) or Pre-AIA 35 U.S.C. 112 SIXTH PARAGRAPH IS INVOKED
2173-Claims Must Particularly Point Out and       Once the examiner determines that a claim limitation is a means-plus-function limitation invoking 35 U.S.C. 112(f) or pre-
Distinctly Claim the Invention
                                                  AIA 35 U.S.C. 112, sixth paragraph, the examiner should determine the claimed function and then review the written
  2173.01-Interpreting the Claims                 description of the specification to determine whether the corresponding structure, material, or acts that perform the claimed
                                                  function are disclosed. Note that drawings may provide a written description of an invention as required by 35 U.S.C. 112.
  2173.02-Determining Whether Claim
  Language is Definite                            See Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1565, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). The corresponding structure,
                                                  material, or acts may be disclosed in the original drawings, figures, tables, or sequence listing. However, the corresponding
  2173.03-Correspondence Between                  structure, material, or acts cannot include any structure, material, or acts disclosed only in the material incorporated by
  Specification and Claims
                                                  reference or a prior art reference. See Pressure Prods. Med. Supplies, Inc. v. Greatbatch Ltd., 599 F.3d 1308, 1317, 94
  2173.04-Breadth Is Not Indefiniteness           USPQ2d 1261, 1267 (Fed. Cir. 2010) (stating, "[s]imply mentioning prior art references in a patent does not suffice as a
  2173.05-Specific Topics Related to Issues       specification description to give the patentee outright claim to all of the structures disclosed in those references."); Atmel
  Under 35 U.S.C. 112(b) or Pre-AIA 35 U.S.C.     Corp. v. Info. Storage Devices, Inc., 198 F.3d 1374, 1381, 53 USPQ2d 1225, 1230 (Fed. Cir. 1999). The disclosure must be
  112, Second Paragraph                           reviewed from the point of view of one skilled in the relevant art to determine whether that person would understand the
    2173.05(a)-New Terminology                    written description to disclose the corresponding structure, material, or acts. Tech. Licensing Corp. v. Videotek, Inc., 545
                                                  F.3d 1316, 1338, 88 USPQ2d 1865, 1879 (Fed. Cir. 2008); Med. Instrumentation & Diagnostics Corp. v. Elekta AB, 344 F.3d
    2173.05(b)-Relative Terminology               1205, 1211-12, 68 USPQ2d 1263, 1269 (Fed. Cir. 2003). To satisfy the definiteness requirement under 35 U.S.C. 112(b)
    2173.05(c)-Numerical Ranges and               or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure,
    Amounts Limitations                           material, or acts to the claimed function. Telcordia Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d
    2173.05(d)-Exemplary Claim Language           1673, 1682 (Fed. Cir. 2010). A rejection under 35 U.S.C. 112(b) or pre-AIA 35 U.S.C. 112, second paragraph is
                        Case 6:20-cv-00474-ADA Document 85-13 Filed 03/17/21 Page 10 of 13
    ("for example," "such as")                    appropriate if the written description fails to link or associate the disclosed structure, material, or acts to the claimed
                                                  function, or if there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed
    2173.05(e)-Lack of Antecedent Basis
                                                  function. Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. A bare statement that known techniques or methods can be
    2173.05(f)-Reference to Limitations in        used would not be a sufficient disclosure to support a means-plus-function limitation. Biomedino, LLC v. Waters Techs.
    Another Claim                                 Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007).
    2173.05(g)-Functional Limitations
                                                  A rejection under 35 U.S.C. 112(b) or pre-AIA 35 U.S.C. 112, second paragraph may be appropriate in the following
    2173.05(h)-Alternative Limitations            situations when examining means-plus-function claim limitations under 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth
    2173.05(i)-Negative Limitations               paragraph:

    2173.05(j)-Old Combination                        (1) when it is unclear whether a claim limitation invokes 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth
                                                      paragraph;
    2173.05(k)-Aggregation
                                                      (2) when 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph is invoked and there is no disclosure or there
    2173.05(l)-[Reserved]
                                                      is insufficient disclosure of structure, material, or acts for performing the claimed function; and/or
    2173.05(m)-Prolix                                 (3) when 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph is invoked and the supporting disclosure fails
    2173.05(n)-Multiplicity                           to clearly link or associate the disclosed structure, material, or acts to the claimed function.

    2173.05(o)-Double Inclusion                   A claim may be indefinite when the 3-prong analysis for determining whether the claim limitation should be interpreted
                                                  under 35 U.S.C. 112(f) is inconclusive because of ambiguous words in the claim. After taking into consideration the
    2173.05(p)-Claim Directed to Product-By-
                                                  language in the claims, the specification, and how those of ordinary skill in the art would understand the language in the
    Process or Product and Process
                                                  claims in light of the disclosure, the examiner should make a determination regarding whether the words in the claim recite
    2173.05(q)-"Use" Claims                       sufficiently definite structure that performs the claimed function. If the applicant disagrees with the examiner’s
    2173.05(r)-Omnibus Claim                      interpretation of the claim limitation, the applicant has the opportunity during the examination process to present
                                                  arguments, and amend the claim if needed, to clarify whether 35 U.S.C. 112(f) applies.
    2173.05(s)-Reference to Figures or Tables
    2173.05(t)-Chemical Formula                   When the examiner cannot identify the corresponding structure, material, or acts, a rejection under 35 U.S.C. 112(b) or
                                                  pre-AIA 35 U.S.C. 112, second paragraph should be made. In some cases, a requirement for information under 37 CFR
    2173.05(u)-Trademarks or Trade Names          1.105 may be made to require the identification of the corresponding structure, material, or acts. See MPEP § 704.11(a),
    in a Claim
                                                  Example R. If a requirement for information under 37 CFR 1.105 is made and the applicant states that the applicant lacks
    2173.05(v)-Mere Function of Machine           such information or the reply does not identify the corresponding structure, material, or acts, a rejection under 35 U.S.C.
                                                  112(b) or pre-AIA 35 U.S.C. 112, second paragraph should be made. For more information, see MPEP § 704.12
  2173.06-Practice Compact Prosecution
                                                  ("Replies to requirements for information must be complete and filed within the time period set including any extensions.
2174-Relationship Between the Requirements        Failure to reply within the time period set will result in the abandonment of the application.").
of 35 U.S.C. 112(a) and (b) or Pre-AIA 35
U.S.C. 112, First and Second Paragraphs           If the written description sets forth the corresponding structure, material, or acts in compliance with 35 U.S.C. 112(b) or
                                                  pre-AIA 35 U.S.C. 112, second paragraph, the claim limitation must "be construed to cover the corresponding structure,
2175-Form Paragraphs for Use in Rejections        material, or acts described in the specification and equivalents thereof." 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112,
Under 35 U.S.C. 112(b) or Pre-AIA 35 U.S.C.
                                                  sixth paragraph. However, functional limitations that are not recited in the claim, or structural limitations from the written
112, Second Paragraph
                                                  description that are unnecessary to perform the claimed function, cannot be imported into the claim. Welker Bearing, 550
2176-2180-[Reserved]                              F.3d at 1097, 89 USPQ2d at 1294; Wenger Mfg., Inc. v. Coating Mach. Sys., Inc., 239 F.3d 1225, 1233, 57 USPQ2d 1679,
                                                  1685 (Fed. Cir. 2001).
2181-Identifying and Interpreting a 35 U.S.C.
112(f) or Pre-AIA 35 U.S.C. 112, Sixth            The following guidance is provided to determine whether applicant has complied with the requirements of 35 U.S.C.
Paragraph Limitation                              112(b) or pre-AIA 35 U.S.C. 112, second paragraph, when 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth
                                                  paragraph, is invoked:
2182-Search and Identification of the Prior Art
                                                      (A) If the corresponding structure, material or acts are described in the specification in specific terms (e.g., an emitter-
2183-Making a Prima Facie Case of                     coupled voltage comparator), are linked to or associated with the claimed function and one skilled in the art could
Equivalence                                           identify the structure, material or acts from that description as being adequate to perform the claimed function, then
                                                      the requirements of 35 U.S.C. 112(b) and (f) or pre-AIA 35 U.S.C. 112, second and sixth paragraphs and are
2184-Determining Whether an Applicant Has             satisfied. See Atmel, 198 F.3d at 1382, 53 USPQ2d 1231.
Met the Burden of Proving Nonequivalence
After a Prima Facie Case Is Made                      (B) If the corresponding structure, material or acts are described in the specification in broad generic terms and the
                                                      specific details of which are incorporated by reference to another document (e.g., attachment means disclosed in U.S.
2185-Related Issues Under 35 U.S.C. 112(a)            Patent No. X, which is hereby incorporated by reference, or a comparator as disclosed in the Y article, which is hereby
or (b) and Pre-AIA 35 U.S.C. 112, First or            incorporated by reference), Office personnel must review the description in the specification, without relying on any
Second Paragraphs                                     material from the incorporated document, and apply the "one skilled in the art" analysis to determine whether one
                                                      skilled in the art could identify the corresponding structure (or material or acts) for performing the recited function to
2186-Relationship to the Doctrine of                  satisfy the definiteness requirement of 35 U.S.C. 112(b) or pre-AIA 35 U.S.C. 112, second paragraph. See Default
Equivalents
                                                      Proof Credit Card System, Inc. v. Home Depot U.S.A., Inc., 412 F.3d 1291, 75 USPQ2d 1116 (Fed. Cir. 2005) ("The
                                                      inquiry under [35 U.S.C.] § 112, ¶ 2, does not turn on whether a patentee has ‘incorporated by reference’ material into
2187-Form Paragraphs for Use Relating to 35
U.S.C. 112(f) or Pre-AIA 35 U.S.C. 112, Sixth         the specification relating to structure, but instead asks first ‘whether structure is described in the specification, and, if
Paragraph                                             so, whether one skilled in the art would identify the structure from that description.’").
                                                          (1) If one skilled in the art would be able to identify the structure, material or acts from the description in the
2188-2189-[Reserved]                                      specification for performing the recited function, then the requirements of 35 U.S.C. 112(b) or pre-AIA 35
                                                          U.S.C. 112, second paragraph, are satisfied. See Atmel Corp. 198 F.3d at 1379, 53 USPQ2d at 1228 (stating that
2190-Prosecution Laches and Res Judicata                  the "one skilled in the art" analysis should apply in determining whether sufficient structure has been disclosed to
                                                          support a means-plus-function limitation). See also Dossel, 115 F.3d at 946-47, 42 USPQ2d at 1885 (The function
                                                          recited in the means-plus-function limitation involved "reconstructing" data. The issue was whether the structure
                                                          underlying this "reconstructing" function was adequately described in the written description to satisfy 35 U.S.C.
                                                          112(b) or pre-AIA 35 U.S.C. 112, second paragraph. The court stated that "[n]either the written description nor
                                                          the claims uses the magic word ‘computer,’ nor do they quote computer code that may be used in the invention.
                                                          Nevertheless, when the written description is combined with claims 8 and 9, the disclosure satisfies the
                                                          requirements of Section 112, Para. 2." The court concluded that based on the specific facts of the case, one
                                                          skilled in the art would recognize the structure for performing the "reconstructing" function since "a unit which
                                                          receives digital data, performs complex mathematical computations and outputs the results to a display must be
                                                          implemented by or on a general or special purpose computer." ).
                                                          (2) If one skilled in the art would not be able to identify the structure, material or acts from description in the
                                                          specification for performing the recited function, then applicant will be required to amend the specification to
                                                          contain the material incorporated by reference, including the clear link or associated structure, material or acts to
Case 6:20-cv-00474-ADA Document 85-13 Filed 03/17/21 Page 11 of 13
                      the function recited in the claim. See 37 CFR 1.57(d)(3). Applicant should not be required to insert all of the
                      subject matter described in the entire referenced document into the specification. To maintain a concise
                      specification, applicant should only include the relevant portions of the referenced document that correspond to the
                      means- (or step-) plus-function limitation.
              IV. DETERMINING WHETHER 35 U.S.C. 112(a) or Pre-AIA 35 U.S.C. 112, FIRST PARAGRAPH SUPPORT
              EXISTS
              A means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b) based on failure of the
              specification to disclose corresponding structure, material or act that performs the entire claimed function also lacks
              adequate written description and may not be sufficiently enabled to support the full scope of the claim. The principal
              function of claims is to provide notice of the boundaries of the right to exclude by defining the limits of the invention, and
              means-plus-function claims rely on the disclosure to define those limits. Accordingly, an inadequate disclosure may give rise
              to both an indefiniteness rejection for a means-plus-function limitation and a failure to satisfy the written description and
              enablement requirements of section 112(a) or pre-AIA section 112, first paragraph.

              When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35
              U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the
              specification that performs the entire claimed function, it will also lack written description under section 112(a). See
              MPEP § 2163.03, subsection VI. Examiners should further consider whether the disclosure contains sufficient information
              regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the full scope of the
              claimed invention in compliance with the enablement requirement of section 112(a). See MPEP § 2161.01, subsection
              III, and MPEP § 2164.08.

              The Federal Circuit has recognized the problem of providing a sufficient disclosure for functional claiming, particularly with
              generic claim language, explaining that "The problem is especially acute with genus claims that use functional language to
              define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may
              do so without describing species that achieve that result. But the specification must demonstrate that the applicant has
              made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species
              sufficient to support a claim to the functionally-defined genus." Ariad Pharmaceuticals Inc. v. Eli & Lilly Co., 598 F.3d 1336,
              1349, 94 USPQ2d 1161, 1171 (Fed. Cir. 2010) (en banc).

              Thus, the means- (or step-) plus- function claim must still be analyzed to determine whether there exists corresponding
              adequate support for such claim limitation under 35 U.S.C. 112(a) or pre-AIA 35 U.S.C. 112, first paragraph. In
              considering whether there is 35 U.S.C. 112(a) or pre-AIA 35 U.S.C. 112, first paragraph support for the claim limitation,
              the examiner must consider whether the specification describes the claimed invention in sufficient detail to establish that the
              inventor or joint inventor(s) had possession of the claimed invention as of the application's filing date. Additionally, any
              analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether
              that disclosure, when filed, contained sufficient information regarding the subject matter of the claim as to enable one
              skilled in the pertinent art to make and use the claimed invention. This enablement requirement of 35 U.S.C. 112(a) is
              separate and distinct from the written description requirement. Ariad, 598 F.3d at 1341. The enablement requirement
              serves a different purpose than the written description requirement in that it ensures that the invention is communicated to
              the interested public in a meaningful way. See MPEP § 2164. In considering whether there is 35 U.S.C. 112 para. 1
              support for the claim limitation, the examiner must consider not only the original disclosure contained in the summary and
              detailed description of the invention portions of the specification, but also the original claims, abstract, and drawings. See In
              re Mott, 539 F.2d 1291, 1299, 190 USPQ 536, 542–43 (CCPA 1976) (claims); In re Anderson, 471 F.2d 1237, 1240, 176
              USPQ 331, 333 (CCPA 1973) (claims); Hill-Rom Co. v. Kinetic Concepts, Inc., 209 F.3d 1337, 54 USPQ2d 1437 (Fed. Cir.
              2000) (unpublished) (abstract); In re Armbruster, 512 F.2d 676, 678–79, 185 USPQ 152, 153–54 (CCPA 1975) (abstract);
              Anderson, 471 F.2d at 1240, 176 USPQ at 333 (abstract); Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1564, 19 USPQ2d
              1111, 1117 (drawings); In re Wolfensperger, 302 F.2d 950, 955–57, 133 USPQ 537, 541– 43 (CCPA 1962) (drawings).

              Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding
              structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384;
              Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239. It follows therefore that such a mere restatement of function in the
              specification without more description of the means that accomplish the function would also likely fail to provide adequate
              written description under section 112(a) or pre-AIA section 112, first paragraph.

              37 CFR 1.75(d)(1) provides, in part, that "the terms and phrases used in the claims must find clear support or antecedent
              basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the
              description." In the situation in which the written description only implicitly or inherently sets forth the structure, materials,
              or acts corresponding to a means- (or step-) plus-function, and the examiner concludes that one skilled in the art would
              recognize what structure, materials, or acts perform the function recited in a means- (or step-) plus-function, the examiner
              should either: (A) have the applicant clarify the record by amending the written description such that it expressly recites
              what structure, materials, or acts perform the function recited in the claim element; or (B) state on the record what
              structure, materials, or acts perform the function recited in the means- (or step-) plus-function limitation. Even if the
              disclosure implicitly sets forth the structure, materials, or acts corresponding to a means- (or step-) plus-function claim
              element in compliance with 35 U.S.C. 112(a) and (b) or pre-AIA 35 U.S.C. 112, first and second paragraphs, the
              USPTO may still require the applicant to amend the specification pursuant to 37 CFR 1.75(d) and MPEP § 608.01(o) to
              explicitly state, with reference to the terms and phrases of the claim element, what structure, materials, or acts perform the
              function recited in the claim element in a manner that does not add prohibited new matter to the specification. See 35
              U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph ("An element in a claim for a combination may be expressed as
              a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and
              such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and
              equivalents thereof." (emphasis added)); see also B. Braun Medical, 124 F.3d at 1424, 43 USPQ2d at 1900 (holding that
              "pursuant to this provision [35 U.S.C. 112, sixth paragraph], structure disclosed in the specification is ‘corresponding’
              structure only if the specification or prosecution history clearly links or associates that structure to the function recited in the
              claim. This duty to link or associate structure to function is the quid pro quo for the convenience of employing 112,
              paragraph 6."); Medical Instrumentation and Diagnostic Corp. v. Elekta AB, 344 F.3d 1205, 1218, 68 USPQ2d 1263, 1268
              (Fed. Cir. 2003) (Although one of skill in the art would have been able to write a software program for digital to digital
Case 6:20-cv-00474-ADA Document 85-13 Filed 03/17/21 Page 12 of 13
              conversion, such software did not fall within the scope of "means for converting" images as claimed because nothing in the
              specification or prosecution history clearly linked or associated such software with the function of converting images into a
              selected format.); Wolfensperger, 302 F.2d at 955, 133 USPQ at 542 (just because the disclosure provides support for a
              claim element does not mean that the USPTO cannot enforce its requirement that the terms and phrases used in the claims
              find clear support or antecedent basis in the written description).

              V. SINGLE MEANS CLAIMS
              A single means claim is a claim that recites a means-plus-function limitation as the only limitation of a claim. 35 U.S.C.
              112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph, by its terms is limited to "an element in a claim for a combination."
              Therefore, single means claims that do not recite a combination cannot invoke section 112(f) or pre-AIA section 112,
              sixth paragraph. As such, they are not limited to the structure, material or act disclosed in the specification that performs
              the claimed function. Thus, a single means limitation that is properly construed will cover all means of performing the
              claimed function. The long-recognized problem with a single means claim is that it covers every conceivable means for
              achieving the stated result, while the specification discloses at most only those means known to the inventor. In re Hyatt,
              708 F.2d 712, 218 USPQ 195 (Fed. Cir. 1983). A claim of such breadth reads on subject matter that is not enabled by the
              specification, and therefore, should be rejected under section 112(a) or pre-AIA section 112, first paragraph. See also
              MPEP § 2164.08(a).

              It is important to distinguish between claims that recite multiple functional limitations (a common practice particularly in the
              computer-related arts) and claims that recite a single element in means-plus-function terms (rare in most arts). In
              computer-implemented inventions, a microprocessor may be programmed with different algorithms, with each algorithm
              performing a separate function. Each of these separately programmed functions should be interpreted as a separate
              element.

              Applicants frequently draft claims to computer-related inventions using a shorthand drafting technique that recites a generic
              placeholder, such as a "system", that performs a series of functions. This shorthand drafting technique does not avoid
              invoking 35 U.S.C. 112(f) or pre-AIA section 112, sixth paragraph. See MPEP § 2181, subsection II.B. Each function
              recited in this manner should be interpreted as a separate section 112(f) or pre-AIA section 112, sixth paragraph
              limitation.

              For example, consider the following claim:

                         9. An image processing assembly that filters pixel values, comprising:

                              a system configured to:
                              extract a first pixel value; and
                              compare the first pixel value to a pixel threshold to filter pixel values that exceed the threshold
                              value.
                         Assume the specification that supports this claim discloses that the system is a microprocessor
                         programmed with two separate algorithms, one for performing the extraction and another for
                         comparing the pixel values. A proper interpretation would treat these elements as separate
                         limitations each of which invoke treatment under section 112(f) or pre-AIA section 112, sixth
                         paragraph since the word "system" has no structural meaning and in this case is serving as a generic
                         placeholder for "means".

                         The claim elements under 35 U.S.C. 112(f) or pre-AIA section 112, sixth paragraph would be
                         interpreted as:

                              system configured to extract a first pixel value; and
                              system configured to compare the first pixel value to a pixel threshold to filter pixel values that
                              exceed the threshold value.
              This claim would not be considered a "single means" claim.

              Compare this type of claim to the claim in Hyatt that was found to recite only a single element, which is drafted in "means-
              plus-function" format but fails to be in a combination.

                         35. A Fourier transform processor for generating Fourier transformed incremental output signals in
                         response to incremental input signals, said Fourier transform processor comprising incremental
                         means for incrementally generating the Fourier transformed incremental output signals in response
                         to the incremental input signals.

              In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every
              conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the
              specification disclosed at most only those means known to the inventor.)

              VI. ENSURE THAT THE RECORD IS CLEAR
              When an examiner interprets a claim limitation under the provisions of 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth
              paragraph, the Office action should specify that the examiner has done so. A claim limitation is presumed to invoke 35
              U.S.C. 112(f) when it explicitly uses the term "means" and includes functional language without corresponding structure
              recited in the claim. When the examiner has determined that 35 U.S.C. 112(f) applies, the examiner should also specify
              what the specification identifies as the corresponding structure. If the corresponding structure for the claimed function is not
              clearly identifiable in the specification, the Office action should, nevertheless, attempt to identify what structure is most
              closely associated with the means- (or step-) plus-function limitation to facilitate a prior art search. This is especially true
              when there may be confusion as to which disclosed implementation of the invention supports the limitation, as explained in
              subsection II.B., above. By contrast, a claim limitation that does not use the term "means" will trigger the presumption that
              35 U.S.C. 112(f) does not apply.

              When 35 U.S.C. 112(f) issues are raised the two rebuttable presumptions regarding the application of 35 U.S.C. 112(f)
                        Case 6:20-cv-00474-ADA Document 85-13 Filed 03/17/21 Page 13 of 13
                                                    should be established in the prosecution record. Examiners should apply the applicable presumption and the 3-prong
                                                    analysis to interpret a functional claim limitation in accordance with 35 U.S.C. 112(f) including determining if the claim
                                                    sets forth sufficient structure for performing the recited function. A determination that a claim is being interpreted according
                                                    to 35 U.S.C. 112(f) should be expressly stated in the Office action. By this, the applicant and the public are notified as to
                                                    the claim construction used by the examiner during prosecution. Also, if the applicant intends a different claim construction,
                                                    the issue can be clarified early in prosecution. In response to the Office action that determined 35 U.S.C. 112(f) was
                                                    invoked, if applicant does not want to have the claim limitation interpreted under 35 U.S.C. 112(f) applicant may: (1)
                                                    present a sufficient showing to establish that the claim limitation recites sufficient structure to perform the claimed function
                                                    so as to avoid interpretation under 35 U.S.C. 112(f); or (2) amend the claim limitation in a way that avoids interpretation
                                                    under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function).

                                                    See MPEP § 2187 for applicable form paragraphs.

                                                    When allowing a claim that was treated under 35 U.S.C. 112(f) the examiner should indicate that the claim was
                                                    interpreted under the provisions of 35 U.S.C. 112(f) in reasons for allowance if such an explanation has not previously
                                                    been made of record. As noted above, the indication should also clarify the associated structure if not readily apparent in
                                                    the specification.

                                                                                                                                                                               [top]




                         Accessibility                          Federal Activities Inventory             Department of Commerce                   Strategy Targeting Organized
                         Privacy Policy                         Reform (FAIR) Act                        NoFEAR Act Report                        Piracy (STOP!)
                         Terms of Use                           Notification and Federal                 Regulations.gov                          Careers
                                                                Employee Antidiscrimination and          STOP!Fakes.gov                           Site Index
                         Security                               Retaliation (NoFEAR) Act
                         Emergencies/Security Alerts                                                     Department of Commerce                   Contact Us
                                                                Budget & Performance
                         Information Quality Guidelines                                                  USA.gov                                  USPTO Webmaster
                                                                Freedom of Information Act
                                                                (FOIA)
This page is owned by Patents.                                                                                                                    Last Modified: 06/25/2020 18:22:32
